                                                                                                   E-FILED
                                                                      Monday, 08 July, 2019 10:25:19 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

CURTIS LOVELACE, LOGAN LOVELACE,
LINCOLN LOVELACE & CHRISTINE
LOVELACE ON BEHALF OF HER MINOR
SON LARSON LOVELACE,

                      Plaintiffs,
         v.                                       Case No. 17 CV 01201

DET. ADAM GIBSON, POLICE CHIEF                    The Honorable Judge Sue Myerscough
ROBERT COPLEY, SGT. JOHN SUMMERS,
LT. DINA DREYER, DET. ANJANETTE
BISWELL, UNKNOWN QUINCY POLICE
OFFICERS, GARY FARHA, CORONER
JAMES KELLER, THE CITY OF QUINCY,
AND COUNTY OF ADAMS,

                      Defendants.

                   QUNICY DEFENDANT’S MOTION FOR LEAVE TO FILE
                      IN STANTER A MEMORANDUM OF LAW WITH
                     ARGUMENT SECTION IN EXCESS OF 15 PAGES

         NOW COME Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt.

Dina Dreyer, Det. Anjanette Biswell, and the City of Quincy, by and through their attorneys,

Thomas G. DiCianni and Ellen K. Emery of the law firm of ANCEL GLINK, P.C., and move this

Honorable Court for leave to file a Memorandum of Law in support of their Motion for

Summary Judgment with the Argument section in excess of 15 pages:

    1.         Plaintiff filed an eleven count Complaint against Defendants City of Quincy and

its police officers, Adam Gibson, Robert Copley, John Summers, Dina Dreyer, Anjanette

Biswell, (“Quincy Defendants”) along with Adams County and its First Assistant State’s

Attorney Gary Farha, and Coroner James Keller, (“Adams County Defendants”) arising out of

Plaintiff’s prosecution for murder in the February 14, 2006 death of Cory Lovelace. Counts I, II

of the Complaint are brought by Plaintiff Curtis Lovelace against all Defendants under 42 U.S.C.
§1983, and allege a violation of due process and malicious prosecution. Count III is brought by

Plaintiff’s Logan, Lincoln, Larson Lovelace against Quincy Defendants and alleges unlawful

detention under §1983. Count IV is brought by all Plaintiff’s against all individual Defendants

and alleges conspiracy to deprive of constitutional rights, also under §1983. Count V is brought

by Plaintiff’s Logan, Lincoln and Larson Lovelace against individual Quincy Defendants and is a

state law claim alleging false imprisonment. Count VI is brought by all Plaintiff’s against Adams

County Defendants and alleges a failure to intervene under §1983. Count VII is brought by all

Plaintiff’s against all Defendants and is a state law claim alleging intentional infliction of

emotional distress. Count VIII is brought by Curtis Lovelace against all Defendants and is a state

law claim alleging malicious prosecution. Counts IX is brought by all Plaintiff’s against all

individual Defendants and is a state law claim alleging civil conspiracy. Counts X and XI, are

brought by all Plaintiffs against all Defendants and are state law claims alleging respondeat

superior, and indemnification.

       2.      In order to address the complex constitutional issues and the extensive facts

covering a span of eleven (11) years, the Quincy Defendants have prepared a Memorandum of

Law in support of their Motion for Summary Judgment which is 54 pages in length, with the

Argument section being 20 pages in length..

       3.      The Brief has been pared down as much as possible but the length is necessary to

properly present Defendants’ arguments to this Court.

       4.      The undersigned counsel emailed plaintiffs’ counsel earlier in the day to see if she

had any objection to this motion, but there was no response.
       WHEREFORE, Defendants pray this Honorable Court grant their Motion for Leave to

File a Brief with the Argument section in excess of 15 pages, and for all other relief this Court

finds just and proper.

                                            Respectfully submitted,


                                            /s/ Ellen K. Emery
                                           ELLEN K. EMERY / ARDC# 6183693
                                           One of the attorneys for Defendants
                                           Adam Gibson, Robert Copley, John Summers,
                                           Dina Dreyer, Anjanette Biswell and
                                           the City of Quincy


Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Ancel Glink, PC
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com
                               CERTIFICATE OF SERVICE

      The undersigned, one of the attorneys of record herein, hereby certifies that on July 8,

2019, the foregoing QUNICY DEFENDANT’S MOTION FOR LEAVE TO FILE IN

STANTER A MEMORANDUM OF LAW WITH ARGUMENT SECTION IN EXCESS

OF 15 PAGES was e-mailed to the below counsel of record:

Jonathan Loevy                              jon@loevy.com

Tara Thompson                               tara@loevy.com

James L. Palmer                             jpalmer@slpsd.com; smast@slpsd.com



                                           /s/ Ellen K. Emery
                                           ELLEN K. EMERY / ARDC# 6183693
                                           ANCEL GLINK, P.C.
                                           140 South Dearborn Street, Sixth Floor
                                           Chicago, Illinois 60603
                                           Telephone:     (312) 782-7606
                                           Facsimile:     (312) 782-0943
                                           E-Mail:        eemery@ancelglink.com
